J-S29027-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

OBATAIYE SCOTT

                            Appellant                No. 1546 WDA 2014


                Appeal from the PCRA Order September 3, 2014
               In the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-CR-0009697-2007
                                          CP-02-CR-0012585-2007


BEFORE: PANELLA, J., MUNDY, J., and STRASSBURGER, J.*

JUDGMENT ORDER BY MUNDY, J.:                               FILED MAY 15, 2015

        Appellant, Obataiye Scott, appeals from the September 3, 2014 order

dismissing as untimely, his second petition for relief filed pursuant to the

Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. After careful

review, we affirm.

        On June 23, 2008, the trial court imposed an aggregate sentence of

life imprisonment after Appellant pled guilty to first-degree murder1 and

other related offenses. Appellant did not file a direct appeal with this Court.

As a result, Appellant’s judgment of sentence became final on July 23, 2008,

____________________________________________
*
    Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S.A. § 2502(a).
J-S29027-15


when the filing period for a notice of appeal to this Court expired.2            See

generally 42 Pa.C.S.A. § 9545(b)(3).             Appellant filed the instant petition,

his second, on June 11, 2014, as a result it is patently untimely.

       Furthermore, Appellant does not allege in his PCRA petition or argue in

his appellate brief that any of the enumerated time-bar exceptions applies.

As this Court has often stated, “[t]he petitioner has the burden to plead in

the petition and subsequently to prove that an exception applies.”

Commonwealth v. Fowler, 930 A.2d 586, 591 (Pa. Super. 2007) (citation

omitted), appeal denied, 944 A.2d 756 (Pa. 2008); accord Commonwealth

v. Taylor, 65 A.3d 462, 468 (Pa. Super. 2013). Therefore, the PCRA court

lacked jurisdiction to consider the merits of Appellant’s petition.

       Based on the foregoing, we conclude the PCRA court properly

dismissed Appellant’s second PCRA petition as untimely filed. Accordingly,

the PCRA court’s September 3, 2014 order is affirmed.

       Order affirmed.



Judgment Entered.



____________________________________________
2
  Appellant timely filed his first PCRA petition on December 24, 2008, which
was dismissed on November 20, 2012, and this Court affirmed the PCRA
court’s order on September 23, 2013. Commonwealth v. Scott, 87 A.3d
389 (Pa. Super. 2013) (unpublished memorandum), appeal denied, 87 A.3d
815 (Pa. 2014). Our Supreme Court denied Appellant’s allocatur petition on
March 24, 2014. Id.



                                           -2-
J-S29027-15


Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/15/2015




                          -3-